In a proceeding by certiorari to review an order made by the County Court of Queens county, adjudging the petitioner in criminal contempt, fining him $250, and, in default of payment thereof, committing him to the city prison of Queens county for thirty days, certiorari order sustained, the order of commitment annulled, and the petitioner’s fine remitted, without costs, upon the ground that the original commitment was void for failure to set forth the particular circumstances of petitioner’s offense as required by section 752 of the Judiciary Law (Briddon v. Briddon, 229 N. Y. 452) and such invalidity could not be cured by amendment or resettlement. In making this decision, we do not condone the conduct of the petitioner, which we consider reprehensible. Lazansky, P. J., Young, Scudder and Johnston, JJ., concur; Carswell, J., not voting.